UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of July 2009 Commission File Number:1-31349 Commission File Number:333-08354 THOMSON REUTERS CORPORATION THOMSON REUTERS PLC (Translation of registrant's name into English) (Translation of registrant's name into English) 3 Times Square New York, New York 10036, United States (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Thomson Reuters Corporation: Form 20-FoForm 40-Fx Thomson Reuters PLC: Form 20-FxForm 40-Fo Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934. YesoNox If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b):82-. The information contained in Exhibits 99.1 and 99.2 of this Form 6-K is incorporated by reference into, or as additional exhibits to, as applicable, the registrants' outstanding registration statements. The information contained in Exhibit 99.7 of this Form 6-K is incorporated by reference as Exhibit 12.1 to the following registration statement of Thomson Reuters PLC: Form F-3 (File No. 333-156189) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrants have duly caused this report to be signed on their behalf by the undersigned, thereunto duly authorized. THOMSON REUTERS CORPORATION (Registrant) By: /s/ Marc E. Gold Name: Marc E. Gold Title:Assistant Secretary THOMSON REUTERS PLC (Registrant) By: /s/ Marc E. Gold Name: Marc E. Gold Title:Assistant Secretary Date: July 23, 2009 EXHIBIT INDEX Exhibit Number Description Amended Management's Discussion and Analysis Amended Unaudited Consolidated Financial Statements Certification of the Chief Executive Officer of Thomson Reuters Corporation pursuant to Section302 of the Sarbanes-Oxley Act of2002 Certification of the Chief Financial Officer of Thomson Reuters Corporation pursuant to Section302 of the Sarbanes-Oxley Act of2002 Certification of the Chief Executive Officer of Thomson Reuters Corporation pursuant to Section906 of the Sarbanes-Oxley Act of2002 Certification of the Chief Financial Officer of Thomson Reuters Corporation pursuant to Section906 of the Sarbanes-Oxley Act of2002 Computation of Ratio of Earnings to Fixed Charges
